DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a throttle and choke control linkage mechanism of carburetor, comprising: a choke shaft rotatably installed with a choke valve; a throttle shaft rotatably installed with a throttle; a choke handle fixed on the choke shaft and configured for rotating the choke valve from a fully opened position to a fully closed position or from the fully closed position to the fully open position; a throttle grip fixed on the throttle shaft and configured for rotating the throttle from an idling position to an opened position; and a fast idle handle being able to freely rotate around the choke shaft, the fast idle handle further carrying a first end of a torsional spring, which has a second end connected with the choke shaft; wherein when the choke handle is pulled, the choke valve is rotated from the fully opened position to the fully closed position, the fast idle handle is disposed on the choke shaft which is deflected by the torsional spring and rotatable along a first path, the throttle grip is rotatable along a second path which is coplanar and intersects with the first path; the fast idle handle is provided with a locking recess configured for locking the throttle grip, when the choke handle departs from the throttle grip, the throttle is at the idling position and the throttle grip is locked within the locking recess, the choke handle is further provided with a first surface which is able to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 15, 2021